Per Curiam.
The plaintiff alleges that no registration was filed with the Area Rent Office within 30 days of the first renting of the accommodations and that the rent from the first renting was $20 per month. Under Rent Regulation § 825.4(c) which provides: “For controlled housing accommodations first rental on or after July 1, 1947, the maximum rent shall be the first rent for such accommodations . ' .”, the maximum rent on the accommodations, prior to the order of August 25, 1949, was the first rent charged for such accommodations, that is, $20 per month. Under the rulings in Mitcham v. Patterson, 82 Ga. App. 468 (61 S. E. 2d, 517), and Ivy v. Ferguson, 82 Ga. App. 600 (62 S. E. 2d, 191), the rent of $20 per month collected until the issuance of the rental order reducing the maximum rent and ordering a refund was the legal maximum rent on the accommodations and an action for triple damages for the failure to refund the difference between the retroactive maximum rent set in the order and the $20 a month rent collected will not lie.
The court did not err in sustaining the general demurrer and in dismissing the petition.

Judgment affirmed.


Sutton, C.J., MacIntyre, P.J., and Gardner, Townsend and Worrill, JJ., concur. Felton, J., concurs specially.